UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7604


T. TERELL BRYAN,

                Petitioner – Appellant,

          v.

MYLINDA D. NETTLES, Hampton County Clerk of Court;
HONORABLE MICHAEL G. NETTLES; SALLEY W. ELLIOTT, Assistant
Deputy General,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cv-00027-TLW).


Submitted:   January 18, 2011             Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Terell Bryan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terence     Terell      Bryan       appeals         the    district       court’s

order adopting the magistrate judge’s report and recommendation

and dismissing his mandamus petition.                       In his petition, Bryan

sought to compel production of a “59(e)” motion from a South

Carolina state court.         The district court dismissed his petition

for lack of subject matter jurisdiction.                        Bryan v. Nettles, No.

4:10-cv-00027-TLW     (D.S.C.       July        21,   2010).          On    appeal,     Bryan

admits that he filed his mandamus petition in the wrong court

and requests a transfer to the South Carolina Supreme Court.

For the reasons set forth below, we affirm the district court’s

order and deny Bryan’s motion to transfer his petition to the

South Carolina Supreme Court.

            The   federal         courts    may       not       exercise       supervisory

authority over state courts and lack jurisdiction to issue writs

of mandamus compelling action by state courts.                              See Gurley v.

Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir.

1969).      Therefore,       as    Bryan        concedes,        the       district    court

properly   declined     to    issue    a    writ      of    mandamus.          Further,     a

federal court lacks authority to transfer a case over which it

lacks    jurisdiction    to    state       court.          28    U.S.C.      §§ 610,     1631

(2006); see also Moravian Sch. Advisory Bd. v. Rawlins, 70 F.3d

270, 274 (3d Cir. 1995).              Thus, we may not transfer Bryan’s

action to the South Carolina Supreme Court.

                                            2
            Accordingly, we affirm the district court’s order and

deny   Bryan’s   motion    to   transfer   his   petition     to   the   South

Carolina Supreme Court.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and    argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                     3